CLD-236                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1823
                                      ___________

                                 IN RE: LEI KE,
                                           Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-11-cv-06708)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 24, 2014

             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                               (Opinion filed: May 1, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Lei Ke is the plaintiff in an ongoing suit seeking reinstatement to the Drexel

University College of Medicine, which he alleges wrongfully discharged him. The

parties are currently engaged in discovery. The mandamus petition at issue here is the

sixth proceeding, and the fourth mandamus petition, arising out of that litigation that Ke

has filed in this Court. Ke’s previous mandamus petitions requested, inter alia, that we
vacate certain of the District Court’s discovery orders and disqualify the District Judge.

We denied those petitions because the extraordinary writ of mandamus is not an

appropriate remedy for orders that can be reviewed on appeal from a final judgment and

because Ke’s mere continued dissatisfaction with the District Court’s rulings does not

state a basis to disqualify the District Judge. See, e.g., In re Ke, 538 F. App’x 129, 130

(3d Cir. 2013); In re Ke, 531 F. App’x 187, 189, 191-92 (3d Cir. 2013). We have also

reminded Ke twice that “‘we will not grant writs of mandamus to micromanage ongoing

proceedings in the District Court.’” In re Ke, 538 F. App’x at 130 (quoting In re Ke, 531

F. App’x at 192).

       Ke’s present mandamus petition nevertheless seeks, once again, to vacate certain

of the District Court’s discovery orders and to disqualify the District Judge. (Ke also

requests that we order the District Court to reinstate John Fry as a defendant and allow

Ke to depose him, but that issue too can await review if necessary on appeal from the

final judgment.) This petition lacks merit, and we will deny it, for reasons we already

have amply explained.1 We note that Ke has not so much as acknowledged our previous


1
  For example, the District Court’s discovery rulings addressed in its opinion of March
20, 2014 (ECF No. 451) neither require immediate review nor give rise to any appearance
of partiality. The District Court obviously has taken great pains to protect the
confidentiality of non-party students’ personal information while at the same time
fashioning a mechanism to provide Ke with certain discovery that he contends he needs
to prove his claims. We express no opinion on the merits of its rulings (which, once
again, can be reviewed if necessary on appeal from the final judgment), but they come
nowhere close to suggesting the kind of bias or hostility that Ke alleges. Ke’s continued
allegations in that regard are all the more troubling because the District Court obviously
                                             2
rulings, let alone provided any explanation for why he believes that the principles applied

therein do not control his present mandamus petition as well. Ke is advised that any

mandamus petition he files in the future that suffers from the same deficiencies will be

summarily denied. Ke is further advised that, although we will not consider imposing

sanctions for his repeated filings at this time, we will not allow him to abuse this Court’s

process indefinitely.

       For these reasons, Ke’s mandamus petition will be denied. Ke’s motion to

disqualify “opposing” counsel in this Court is denied as well.




has expended substantial time in managing this regrettably difficult litigation and
continues to do so both in an even-handed manner and with appropriate sensitivity to
Ke’s pro se status.
                                              3